RESTATED
AGREEMENT TO DEFER COMPENSATION



THIS RESTATED AGREEMENT ("Agreement") restates in its entirety that certain
Agreement to Defer Compensation, made and entered December 14, 1995, by and
between James G. Lane, Jr. (hereinafter referred to as the "Employee") and
Synalloy Corporation (hereinafter referred to as "Synalloy") as the same may
have been amended from time to time.



WITNESSETH:



WHEREAS, the Employee is presently serving as an employee of Synalloy in the
capacity of Chief Executive Officer and, as such, has been awarded the
opportunity to earn certain annual bonuses under the Employee's employment
agreement(s) (the "Bonus Program"); and



WHEREAS, the Employee desires to defer payment of a portion of said annual bonus
on the terms and conditions hereinafter set forth, and Synalloy is willing to
permit such deferrals;



NOW THEREFORE, in consideration of this Agreement and the mutual promises
hereinafter contained, Synalloy and the Employee agree as follows:



Section 1. Synalloy shall credit to a book reserve account (the "Deferred
Compensation Account") established for this purpose, eighty (80%) percent of any
bonus payable to the Employee under the Bonus Program, which funds shall not be
paid to the Employee in accordance with the terms of the Bonus Program but shall
be deferred and paid to the Employee at the times and in the manner specified in
this Agreement. Any election by the Employee to defer a percentage bonus under
this Agreement shall be made under the deadlines imposed by Synalloy for such
elections, but, in the absence of a modified annual deadline, such election must
be made by the Employee on or before the beginning of the applicable fiscal
year, which is a date prior to the Employee having performed services during the
fiscal year and is a date on which the amount of a bonus for that year, if any,
is not yet ascertainable or determinable and such date is also a date on which
the Employee has not yet become entitled to payment of the bonus. The percentage
or amount selected herein will remain selected for future years unless a new
percentage is selected by the Employee prior to the beginning of the applicable
fiscal year. For the Bonus Program applicable to fiscal year 1995, the deadline
for elections shall be December 15, 1995.



Section 2. The value of any funds in the Deferred Compensation Account shall,
until actually paid to the Employee, earn interest and investment growth based
on the actual investment performance of the funds held in the Deferred
Compensation Account, as such investments may be agreed to or modified from time
to time by Synalloy and the Employee; provided, however, that interest or growth
shall not accrue on an amount equal to thirty-seven percent (37%) of each annual
amount credited to the Deferred Compensation Account (which thirty-seven percent
(37%) is an estimate of the amount representing the income tax deduction lost by
Synalloy due to the deferral of compensation by Employee).



Section 3. Any such funds which may be credited to the Deferred Compensation
Account may be kept in cash or invested and reinvested in mutual funds, stocks,
bonds, securities or any other assets as may be selected by Synalloy in its
discretion. Title to and beneficial ownership of any assets, whether cash or
investments which Synalloy may earmark to pay the deferred compensation
hereunder, if any, shall at all times remain assets of Synalloy, and the
Employee and his designated beneficiary shall not have any property interest
whatsoever in any specific assets of Synalloy.



Section 4. Nothing in this Agreement and no action taken pursuant to the
provisions of this Agreement shall create or be construed to create a trust of
any kind, or a fiduciary relationship between Synalloy and the Employee, his
designated beneficiary, or any other person. Any funds which may be invested
under the provisions of this Agreement shall continue for all purposes to be a
part of the general funds of Synalloy and no person other than Synalloy shall by
virtue of the provisions of this Agreement have any interest in such funds. To
the extent that any person acquires a right to receive payments from Synalloy
under this Agreement, such right shall be no greater than the right of any
unsecured general creditor of Synalloy .



Section 5. The Deferred Compensation Account shall be payable to the Employee
upon the occurrence of the earliest of the following events to occur, and in
accordance with the following respective manners: (1) the death of the Employee;
(2) the date on which the Employee becomes disabled, within the meaning of the
Social Security Act; (3) change in control of Synalloy (defined as in the
Shareholders' Rights Plan of Synalloy); and (4) the date on which the Employee
has retired from or terminated employment with Synalloy. If distribution occurs
due to death of the Employee, distribution of the Deferred Compensation Account
shall occur within a reasonable period of time, not to exceed six (6) months
after the date of death. If distribution occurs due to disability of the
Employee, distribution shall occur within a reasonable period of time, not to
exceed six (6) months after the date of the disability. If distribution occurs
due to a change of control of Synalloy, distribution shall occur on the
effective date of the change of control. If distribution shall occur due to the
Employee's retirement, distribution shall occur within a reasonable period of
time after retirement, not to exceed six months, unless at least one (1) year
prior to retirement the Employee and Synalloy shall have agreed to distribution
over a period not to exceed ten (10) years. If distribution shall occur due to
the Employee's termination of service for any reason not described above,
distribution shall occur in full to the Employee as soon as administratively
feasible after the termination date. If a more than one distribution event shall
have occurred, the distribution event which provides for the soonest
distribution shall be the distribution event which controls.



Section 6. Should the Employee die before he has received payment of all of his
Deferred Compensation Account, then Synalloy shall make payment of the
undistributed portion of the Deferred Compensation Account to the beneficiary
designated by the Employee in writing, if any, or if none, to his estate. The
beneficiary designation may be changed by the Employee, at any time or from time
to time, by a writing delivered to Synalloy.



Section 7. The right of the Employee or any other person to the payment of
deferred compensation or other benefits under this Agreement shall not be
assigned, transferred, pledged or encumbered except by will or by the laws of
descent and distribution. The Employee nor any other person's rights to benefit
payments are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Employee or of any other person.



Section 8. If the Board of Directors of Synalloy shall find that any person to
whom payment is payable under this Agreement is unable to care for his affairs
because of illness or accident, or is a minor, any payment due (unless a prior
claim therefor shall have been made by a duly appointed guardian, conservator or
other legal representative) may be paid to the spouse, a child, a parent, or a
brother or sister, or, in addition, to any person deemed by the Board of
Directors to have incurred expense for such person otherwise entitled to
payment, all in such manner and in such proportions as the Board may determine.
Any such payment shall be a complete discharge of the liabilities of Synalloy
under this Agreement.



Section 9. Nothing contained herein shall be construed as conferring upon the
Employee the right to continue in the employ of Synalloy as an executive or in
any other capacity.



Section 10. Any deferred compensation payable under this Agreement shall not be
deemed salary or other compensation to the Employee for the purpose of computing
benefits to which he may be entitled under any qualified retirement plan or
other arrangement of Synalloy for the benefit of its employees. Notwithstanding
the above, deferred compensation under this Agreement is normally subject to
FICA/FUTA only in the year of the deferral; therefore, Synalloy shall have the
right to withhold any applicable employment taxes attributable to deferred
compensation from the Employee's other compensation actually received by the
Employee during the year.



Section 11. The Board of Directors of Synalloy shall have full power and
authority to interpret, construe, and administer this Agreement and the Board's
interpretations and construction thereof, and actions thereunder, including any
valuation of the Deferred Compensation Account, or the amount or recipient of
the payment to be made therefrom, shall be binding and conclusive on all persons
for all purposes. No member of the Board shall be liable to any person for any
action taken or omitted in connection with the interpretation and administration
of this Agreement unless attributable to his own willful misconduct or lack of
good faith.



Section 12. This Agreement shall be binding upon and inure to the benefit of
Synalloy, its successors and assigns, and the Employee and his heirs, executors,
administrators, and legal representatives, and his assigns.



Section 13. This Agreement shall be construed in accordance with and governed by
the laws of the State of South Carolina. It is the intent of the parties that
this Agreement shall be unfunded for tax purposes and for purposes of Title I of
the Employee Retirement Income Security Act of 1974, that this Agreement shall
constitute a "top-hat" plan for the benefit of a select group of management
within the meaning of the Employee Retirement Income Security Act of 1974.



IN WITNESS WHEREOF, Synalloy has caused this Agreement to be executed and its
seal to be affixed hereunto by its officers thereunto duly authorized, and the
Employee has signed this Agreement, on the date herein written.



 





SYNALLOY CORPORATION

   

                                                             

By: Gregory M. Bowie

Its: Vice President, Finance

   

s/James G. Lane, Jr.

Employee



